Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 21st, 2022.  Claims 1-7, and 9-17 are pending.  Claim 8 is canceled.  Claims 16 and 17 are newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter (across all of pending claims 1-7 and 9-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are largely unlabeled and including being unlabeled with respect to the claimed elements and do not appear to show the claimed “counting compartment” in the sought architecture.
For example, in claims 1 and 9, the counting compartment comprising elements (a)-(g), and aspects (i)-(iv) are not shown in the drawings and/or are not accompanied by numerical identifiers and accompanying identifiers in the written portion of the disclosure.
Figure 4 generically points to a general “counting compartment,” but does not (nor any other figure) provide to show the claimed parts which make up the claimed counting compartment.
Additionally, and with respect to those aspects (i) – (iv), while fig. 2A, for example, appears to show a step at delta-2, the figure (as well as figs. 2B-D) are unlabeled and merely schematic representations.

Further, items (f) and (g) to the heating unit and positioning unit appear to be elements of the counting device and are not parts of the counting compartment.  As seen in figure 4, the counting compartment does not include these elements but appears to be supported by a platform which is a heated and motorized positioning unit (par. [0302] of the spec.).  
These are clearly not a part of the counting compartment itself.
It is also noted that the heating unit and positioning unit are not labeled and concordantly disclosed with such parallel numerical identifiers in the written portion of the disclosure.

Further, the particular parts of the counting device as in claims 7, 9, 13, and 14 are not shown in the drawings.  Notably, figure 4 shows a phase contrast light microscope 1 (one of the light microscope and fluorescence microscopes), scan stage unit 2 (possibly the motorized positioning unitI), control unit with pump 3 (control unit), draw-off pump with container 4 (removing means as seen from the spec.), injection pump 5 (filling means as seen from the spec.), injection syringe 6 (filling means as seen from the spec.).
As seen from the above, the counting device is both not clearly shown and labeled, there are missing or ambiguous correlations in the written portion of the disclosure, and the elements of a fluorescence microscope (only one  light microscope is shown generally at ‘1’), a heating unit, and sensor(s) are not shown in the drawings. 
 Additionally, the processing, analyzing, and/or evaluating system and software are not shown.
Further, the integration (herein, connections) with the counting department is not sufficiently shown and the elements are shown in an exploded view with general descriptive arrows which do not provide to show the connected tubing(s), wiring, etc…which provide to yield the sought counting device included to the counting compartment.

This is likewise seen with respect to claim 12, and newly-added claims 16 and 17, wherein such means for z-axis calibration and sensors are not shown in the drawing and concordantly discussed in the specification.

Further, as in claim 5, Examiner notes that fig. 3B provides labels to ‘spacer,’ and ‘permanent electro magnet,’ however the parts of the counting compartment in connection to such “means for moving the lid…” are not shown.  The lid/top part not clearly shown and labeled.
 These figures incur the same issues as previously discussed.  
The labels should be done with numerical identifiers and concordant discussion and notation within the specification.
Figures 3A-C may provide to show all of the counting compartment, however, it is unclear, as the figures do not align with the claims and are wholly unlabeled therewith (with numerical identifiers corresponding to the claims elements and concordant discussion in the specification).
Additionally, it does not appear that figures 3A-C provide a complete showing of the counting compartment in a single figure so as to clearly understand the claimed arrangement sought.  These figures appear to be cutaways of portions of the counting compartment, and the counting compartment as claimed has not been shown herein.
Further, figs 6A-B (which are unlabeled) are drawn to general schematic views of top and bottom measurement windows and do not provide a showing of the sought counting compartment, as claimed.

Lastly, and as seen below in the section of 35 USC 112 a/1st paragraph, the drawings must show the embodiment of claims 1 and 9 (and dependents thereof) wherein the heating unit and positioning unit are a part of the counting compartment.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Further, and as from the above, the drawings must clearly show every feature of the invention specified in the claims.  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies, see MPEP 608.01(o).  Examiners are to ensure that the limitations used in claims find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1).




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1 and 9: means for moving the lid or top part – corresponds to magnets and optionally a spacer, wherein the magnets are provided in the lid or top part and/or the bottom part, and alternatives thereof (pars.[0221,0222] of Applicant’s pre-grant US 2019/0195770).
In claims 6 and 12: and means for z-axis calibration- unclear from the disclosure and clarification is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 9 both recite that the counting compartment comprises a heating unit and a positioning unit in items (f) and (g).
However, Applicant’s disclosure inadequately discloses such a counting compartment with these items included in such a way as to reasonably convey to one skilled in the art that the inventor/joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner asserts that discussion of the heating unit and positioning unit with respect to the counting compartment is only generically appended to discussions of the counting compartment (see pars. [0009,0041,0119,0231] of Applicant’s disclosure US 2019/0195770).  This is further seen through original claims 1 and 9 (which are a part of the disclosure), which only generically list such elements to the counting compartment without any relative arrangement therewith.
This disclosure does not provide sufficient basis for the integration of the heating unit and positioning unit as a part of the counting compartment itself.  To the contrary, it is seen through the disclosure that a heating unit and positioning unit are external to the counting compartment and such heating unit and positioning unit function to heat and move the counting compartment, respectively.
In fact, as seen in par. [0302], which presents particular discussion to the counting compartment and the heating unit/positioning unit, it is disclosed that the counting compartment is positioned on a heated motorized positioning unit underneath a light microscope.
This is further seen in par. [0325] wherein it is disclosed that the heating of the counting compartment is achieved by using a heating unit integrated into the microscope.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed counting compartment are indefinitely defined herein.
Claims 1 and 9 recite the limitation "the bottom."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what configuration/relative arrangement the movable lid/top part comprising a top measurement window have with respect to the bottom part comprising bottom measurement window.

Additionally, item (iii) is indefinitely defined as the recitation calls for parallel placement of the top and bottom measurement windows, while also reciting that one of the top/bottom measurement window is provided with an inclined plane facing the other of the bottom/top windows.  The confluence of parallel top and bottom plates along with an inclined plane provided presents an indefinite recitation as the recitation to the parallel disposition necessarily excludes an inclined plane with respect to the other of the top/bottom measurement windows.
Does Applicant intend that a portion of the whole of the top and bottom measurement windows are parallel to one another and the remainder of the portion of the whole (of one of the bottom/top measurement window) is inclined relative to the other?

Further, items (e)-(g) are merely provided as additional, listed elements to the counting compartment, and the metes and bounds of their relative arrangement within the confines of the counting compartment are indefinitely defined.
This is likewise seen in claim 6, wherein the further element of means for determining depth and/or means for z axis-calibration are merely provided as listed elements, and their relative arrangement within the counting department is indefinitely defined.
Additionally, as in items (f) and (g), it does not appear from Applicant’s disclosure that a heating unit and a positioning unit are a part of the counting compartment.  From the disclosure, it appears that such items are provided on a platform that supports the counting compartment.

Claims 6, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the means for z axis-calibration is interpreted under 35 USC 112 F/6th, wherein the corresponding structure(s) is not clearly found in the disclosure.
Clarification is required with respect to the structure(s) that makes up the means for z axis-calibration as claimed.
Additionally, it is noted that the recitation should read “means for determining…which is (not ‘are’, as means is singular) selected from…”


Claims 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought counting device are indefinitely defined herein.  
The claims generally recite “wherein the counting device is automated.”  It is unclear what is meant by this recitation.  
Herein, the claims merely recite a “control unit connected to the counting compartment,” wherein no functionality/configuration/programming has been provided to such a “control unit.”  This general provision to a “control unit” absent functionality/configuration/programming indefinitely provides for any sought computer/processor for affecting control/automation of any of the elements of the device.
Does Applicant intend to recite various configurations to the control unit for actively controlling an element/elements of the counting device?  Is the control unit configured to actuate any/all of the filling means, removing means, microscopes, etc?
Clarification is required.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recites the limitation "the means for determining the depth(s)."   There is insufficient antecedent basis for this limitation in the claim.

Examiner further notes that there is incongruity between the prior discussed (claims 6/12) means for determining the depth (SINGULAR) to herein providing the means for determining the depth(s) (including PLURAL) which does not provide proper antecedent basis.  Does Applicant intend to provide such depth(s) to the original recitation in claims 6/12?
Can a singular one of those disclosed sensor types (see pars.[0260-0264] of Applicant’s pre-grant publication US 2019/0195770) provide to determine multiple depths or are two or more sensors (of the same or differing types) required in order to determine multiple depths? Clarification and appropriate amendments to provide the necessary number of sensors and antecedent basis therewith is required.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 2 reads on the further sample characteristics realized from step (5) or step (6), wherein the determining of further sample characteristics in step(5) is optional, and step 6 has been specified as an optional step (i.e. not necessitated) and thereby the recitation of claim 2 improperly provides to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is drawn to a combination of the counting compartment with a counting device, and is not drawn to a method which provides a further step(s) to the method for analyzing samples comprising spermatozoa of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitations of claims 16 and 17 are not properly further limiting to claims 6/12 as claims 6/12 are recited with an alternative “or” recitation in which the choosing of means for determining the depth is not required by the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Herein, Applicant may amend the claims to recite on the order of “…the method of claims 6[12], wherein the counting compartment comprises the means for determining the depth of the counting compartment, and wherein the one or more sensors are selected from optical sensors, white-light interferometer sensors, etc…
Examiner further notes that there is incongruity between the prior discussed means for determining the depth (SINGULAR) to herein providing the means for determining the depth(s) (including PLURAL) which does not provide proper antecedent basis.  Does Applicant intend to provide such depth(s) to the original recitation in claims 6/12?
Can a singular one of those disclosed sensor types (see pars.[0260-0264] of Applicant’s pre-grant publication US 2019/0195770) provide to determine multiple depths or are two or more sensors (of the same or differing types) required in order to determine multiple depths? 
Appropriate amendments are required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, claims 1-7 and 9-17 are herein rejected under 35 USC 112 a/1st paragraph for the reasons discussed above.

Additionally, claims 1-7 and 9-17 are herein rejected under 35 USC 112 b/2nd paragraph for the particular reasons discussed above.

Further, claims 2, 7, 16, and 17 are rejected under 35 USC 112 d/4th paragraph for the reasons discussed above in the body of the action.

Lastly, the drawings are objected to in many instances for the reasons discussed above in the body of the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (US 2004/0180397) discloses a method and apparatus for counting cells of any type, wherein the device includes a counting compartment formed by top and bottom parts each having coincident measurement windows therein as given by being fully made of optically transparent material for optical viewing and wherein the counting chamber includes varied depths for different cell counting applications, and including providing the two different depths by at least one the top and/or bottom measurement windows  comprising a step(s) as well as parallel top and bottom measurement windows and including an inclined portion of one of the top/bottom measurement windows.  Chang further discloses a fluid filling inlet port as well as outlet venting port in the counting chamber.  Chang does not disclose a heating unit and positioning unit as a part of the counting compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798